Citation Nr: 9900551
Decision Date: 01/11/99	Archive Date: 06/24/99

DOCKET NO. 94-37 760               DATE JAN 11, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Denver, Colorado

THE ISSUE

Entitlement to an increased evaluation for residuals of a right
wrist injury with X- ray evidence of dorsal calcification,
currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel

INTRODUCTION

The veteran served on active duty from September 1976 to September
1980 and from August 1986 to August 1992.

This appeal arises from a July 1993 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver,
Colorado, which denied entitlement to a compensable rating for a
right wrist disability and service connection for a right knee
disorder. In May 1994 the RO granted an increased rating to 10
percent for the service-connected right wrist disorder.

The veteran also appealed the November 1994 RO decision which
denied service connection for a low back disorder. In October 1997
the Board of Veterans' Appeals (Board) remanded the veteran's
claims to the RO for further development.

In May 1998 the RO granted service connection for lumbosacral
strain and chondromalacia of the patella. That decision has
resulted in there being no case or controversy as to those issues.
See Aronson v. Brown, 7 Vet.App. 153, 155 (1994); Holland v. Gober,
124 Fed. 3rd 88 (1997).

REMAND

At his hearing before a Member of the Board in June 1997 the
veteran's representative indicated that the veteran was receiving
treatment at Kaiser Permanente and the veteran testified that the
records from Kaiser Permanente included treatment for a wrist
ailment. He submitted a VA Form 21-4142 giving the VA permission to
obtain his records of treatment from Kaiser Permanente.

The claims folder does not include any records from Kaiser
Permanente. A search of the folder does not reveal any indication
that those records were ever requested. A VA Form 7051b Data Sheet
does not indicate that a request was made for any

records from Kaiser Permanente. The Board has noted that the RO
asked the veteran to supply the names and addresses where he had
received medical treatment in a December 1997 letter. The veteran
did not reply to that request. The VA Form 21-4142 noted above had
already been submitted by the veteran in June 1997.

Additionally, the Board notes that when the veteran was examined by
VA in March 1998, the veteran reported that he was then seeing
physicians at Kaiser Permanente and that the physicians at Kaiser
Permanent told him, after a recent MRI, that he had a chronic
ligament injury and that a fusion of the wrist was suggested.

It is evident that the records of treatment at Kaiser Permanente
bear directly on the issue of an increased rating for the right
wrist disability.

The VA has a duty to assist the veteran in the development of all
facts pertinent to his claim. 38 U.S.C.A. 5107 (a) (West 1991); 38
C.F.R. 3.103(a) (1998). The United States Court of Veterans Appeals
has held that the duty to assist the veteran in obtaining available
facts and evidence to support his claim includes obtaining
pertinent evidence that applies to all relevant facts. Littke v.
Derwinski, 1 Vet.App. 90 (1990). Accordingly, this case is REMANDED
to the RO for the following actions:

The RO should request the veteran to identify all health care
providers who have treated him in the recent past for a right wrist
disability. With any necessary authorization from the veteran, the
RO should attempt to obtain copies of pertinent treatment records
identified by the veteran which have not been previously secured.
This should include a specific request for treatment records of the
veteran from Kaiser Permanente.

Following completion of the above actions, the case should be
reviewed by the RO. If the benefit sought remains denied, or if a
notice of disagreement is received regarding any other issue, the
veteran and his representative should be provided

with an appropriate supplemental statement of the case and given
the opportunity to respond. The case should then be returned to the
Board for further appellate review.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Veterans Appeals
for additional development or other appropriate action must be
handled in an expeditious manner. See The Veterans' Benefits
Improvements Act of 1994, Pub. L. No. 103-446, 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1998) (Historical and
Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Gary L. Gick

Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Veterans Appeals. This remand is in the nature of a preliminary
order and does not constitute a decision of the Board on the merits
of your appeal. 38 C.F.R. 20.1100(b) (1998).

4 - 

